                                  Slip Op. 21-86

          UNITED STATES COURT OF INTERNATIONAL TRADE



MIDWEST FASTENER CORP.,

       Plaintiff,

v.
                                              Before: Claire R. Kelly, Judge
UNITED STATES,
                                              Court No. 17-00231
       Defendant,

and

MID CONTINENT STEEL & WIRE,
INC.,

       Defendant-Intervenor.


                                   OPINION

[Sustaining the U.S. Department of Commerce’s third remand redetermination that
strike pin anchors are not within the scope of the antidumping duty order covering
certain steel nails from the People’s Republic of China.]

                                                             Dated: July 12, 2021

Robert Kevin Williams and Mark Rett Ludwikowski, Clark Hill PLC, of Chicago, IL.
for plaintiff, Midwest Fastener Corp.

Sosun Bae, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, for defendant. Also on the briefs were
Patricia M. McCarthy, Assistant Director, Jeanne E. Davidson, Director, and Brian
M. Boynton, Acting Assistant Attorney General. Of Counsel was Vania Wang,
Attorney, Office of the Chief Counsel for Trade Enforcement and Compliance, U.S.
Department of Commerce, of Washington, DC.

Adam Henry Gordon and Ping Gong, The Bristol Group PLLC, of Washington, DC,
for defendant-intervenor, Mid Continent Steel & Wire, Inc.
Court No. 17-00231                                                           Page 2

      Kelly, Judge:    Before the court is the U.S. Department of Commerce’s

(“Commerce”) third remand determination filed pursuant to the court’s order in

Midwest Fastener Corp. v. United States, 45 CIT __, 494 F. Supp. 3d 1335 (Jan. 21,

2021) (“Midwest III”). See Final Results of Redetermination Pursuant to Ct. Remand

[in Midwest III], March 22, 2021, ECF No. 104-1 (“Third Remand Results”). In

Midwest III, the court remanded for a third time Commerce’s determination that

Midwest Fastener Corp.’s (“Midwest” or “Plaintiff”) strike pin anchors are within the

scope of the antidumping duty (“ADD”) order covering certain steel nails from the

People’s Republic of China (“PRC”). See Midwest III, 45 CIT at __, 494 F. Supp. 3d

at 1341–42; see also Midwest Fastener Corp. v. United States, 44 CIT __, __, 435 F.

Supp. 3d 1262, 1272 (March 4, 2020) (“Midwest II”); Midwest Fastener Corp. v.

United States, 42 CIT __, __, 348 F. Supp. 3d 1297, 1301–03 (Oct. 19, 2018) (“Midwest

I”); [ADD] Order on Certain Steel Nails from the [PRC]: Final Ruling on Midwest

Fastener Strike Pin Anchors, (Aug. 2, 2017), ECF No. 21-3 (“Final Scope Ruling”);

Final Results of Redetermination Pursuant to Ct. Remand [in Midwest I], Apr. 25,

2019, ECF No. 61 (“First Remand Results”); Final Results of Redetermination

Pursuant to Ct. Remand [in Midwest II], June 17, 2020, ECF No. 87-1 (“Second

Remand Results”); Certain Steel Nails from the [PRC], 73 Fed. Reg. 44,961 (Dep’t

Commerce Aug. 1, 2008) (notice of [ADD] order) (“PRC Nails Order”).
Court No. 17-00231                                                              Page 3

      On August 28, 2020, the Court of Appeals for the Federal Circuit (“Court of

Appeals”) decided OMG, Inc. v. United States, 972 F.3d 1358 (Fed. Cir. 2020), aff’g

43 CIT __, 389 F. Supp. 3d 1312 (2019) (“OMG”), interpreting nearly identical

language in the ADD and countervailing duty (“CVD”) orders covering certain steel

nails from, in pertinent part, the Socialist Republic of Vietnam (“Vietnam”).

      In Midwest III, the court reconsidered its ruling in Midwest I that the language

of the PRC Nails Order is ambiguous and ordered Commerce to make its

determination in accordance with the Court of Appeals’ decision in OMG.            See

Midwest III, 45 CIT at __, 94 F. Supp. 3d at 1341. In its Third Remand Results,

Commerce determines that Midwest’s strike pin anchors do not fall within the scope

of the PRC Nails Order.     See Third Remand Results at 1.        Both Midwest and

Defendant-Intervenor Mid Continent Steel & Wire, Inc. (“Mid Continent” or “Def.-

Intervenor”) submit comments agreeing with Commerce’s Third Remand Results.

See Pl.’s Cmts. on Remand Determination, Apr. 20, 2021, ECF No. 106 (“Pl.’s Cmts.

on Third Remand Results”); Cmts. on Final Results Determination, Apr. 21, 2021,

ECF No. 107 (“Def.-Intervenor’s Cmts. on Third Remand Results”).           Defendant

United States (“Defendant”) requests that the court sustain Commerce’s Third

Remand Results. See Def.’s Resp. to Cmts. on Remand Results, May 19, 2021, ECF

No. 108 (“Def.’s Resp. Br.”). For the following reasons, the court sustains Commerce’s

Third Remand Results.
Court No. 17-00231                                                              Page 4

                                    BACKGROUND

         The court presumes familiarity with the facts of this case as set out in its

previous opinion ordering remand to Commerce, and now recounts those relevant to

the court’s review of the Third Remand Results. See Midwest III, 45 CIT at __, 494

F. Supp. 3d at 1337–40.

         On August 1, 2008, Commerce issued the PRC Nails Order, which covers, in

relevant part, “nails…constructed of two or more pieces.” See PRC Nails Order, 73

Fed. Reg. at 44,961. In Midwest I, the court held that Commerce’s determination

that the PRC Nails Order unambiguously covers Midwest’s strike pin anchors 1 was

unsupported by substantial evidence and remanded for Commerce to conduct a

formal scope inquiry and an analysis under 19 C.F.R. § 351.225(k)(2)(2017) 2 (“(k)(2)

analysis”).    Midwest I, 42 CIT at __, 348 F. Supp. 3d at 1302–06. On remand,



1   Midwest is an importer of strike pin anchors. As explained in Midwest II:

         Midwest’s strike pin anchors have four components—a steel pin, a
         threaded body, a nut and a flat washer. Midwest avers that the pin
         component is not meant to be removed from the anchor and can only be
         removed with the aid of a claw hammer or pliers. The strike pin anchor
         is prepared for use by first drilling a hole through an object, and then
         drilling another hole into the masonry upon which the object is to be
         attached. After the two holes are aligned, the anchor is pushed through
         the hole in the object and into the hole in the masonry. The nut and
         washer components are then tightened to orient and position the anchor,
         and the pin component is subsequently struck with a hammer. The
         action of striking the pin component expands the anchor body and
         results in the fastening of the desired item against the masonry.

Midwest II, 44 CIT at __, 435 F. Supp. 3d at 1265–66 (citations omitted).
2 Further citations to the Code of Federal Regulations are to the 2017 Edition.
Court No. 17-00231                                                            Page 5

Commerce continued to assert that the PRC Nails Order unambiguously covers

Midwest’s strike pin anchors, First Remand Results at 7–11, but conducted a (k)(2)

analysis under protest. Id. at 11–19.

      In Midwest II, the court held that Commerce’s position that the scope of the

order unambiguously covers Midwest’s strike pins was unsupported by substantial

evidence because Commerce’s analysis did not reasonably demonstrate how the

phrase “nails…constructed of two or more pieces” encompasses the strike pin anchors.

See Midwest II, 44 CIT at __, 435 F. Supp. 3d at 1267–71; see also PRC Nails Order,

73 Fed, Reg, at 44,961. The court also held that Commerce’s (k)(2) analysis erred in

several respects, see Midwest II, 44 CIT at __, 435 F. Supp. 3d at 1271–72, and

rejected Commerce’s attempt to find only the pin component dutiable. See id. at __,

435 F. Supp. 3d at 1272. On the second remand, Commerce again determined that

the PRC Nails Order is unambiguous but conducted a revised (k)(2) analysis in light

of Midwest II. See Second Remand Results at 6–28.

      However, after the conclusion of the briefing of the Second Remand Results

before this court, the Court of Appeals affirmed a decision of this court disposing of

an appeal from Commerce’s final ruling clarifying the scope of ADD and CVD orders

covering certain steel nails from, in pertinent part, Vietnam. See generally OMG,

972 F.3d 1358; see also Certain Steel Nails from [Vietnam], 80 Fed. Reg. 41,006 (Dep’t

Commerce July 14, 2015) ([CVD] order) (“Vietnam CVD Order”); Certain Steel Nails

from the Republic of Korea, Malaysia, the Sultanate of Oman, Taiwan, and
Court No. 17-00231                                                             Page 6

[Vietnam], 80 Fed. Reg. 39,994 (Dep’t Commerce July 13, 2015) ([ADD] orders)

(“Vietnam ADD Order”) (collectively “Vietnam Orders”). As in the PRC Nails Order,

the pertinent language from the Vietnam Orders states that the orders cover

“[c]ertain steel nails…of one piece construction or constructed of two or more pieces.”

Compare Vietnam CVD Order, 80 Fed. Reg. at 41,006 (citations omitted), and

Vietnam ADD Order, 80 Fed. Reg. at 39,995 (citations omitted), with PRC Nails

Order, 73 Fed. Reg. at 44,961.

      On September 8, 2020, the court requested further submissions from the

parties regarding their respective positions on the relevance of OMG to the

disposition of this action. See Letter Req. Suppl. Briefing, Sept. 8, 2020, ECF No. 93.

All parties indicated that whether Midwest’s anchors fall within the scope of the order

should be reconsidered in light of OMG. See Def.’s Resp. Ct.’s Order on Suppl.

Briefing, Nov. 3, 2020, ECF No. 97; Def.-Intervenor’s Resp. Ct.’s Order on Suppl.

Briefing, Nov. 3, 2020, ECF No. 98; Pl.’s Resp. Ct.’s Order on Suppl. Briefing, Nov. 4,

2020, ECF No. 99.

      On remand for the third time, Commerce determines that Midwest’s strike pin

anchors are not “nails…constructed of two or more pieces” and therefore are not

covered by the PRC Nails Order. Third Remand Results at 5. All parties request

that the court sustain Commerce’s findings. See Pl.’s Cmts. on Third Remand Results

at 1–2; Def.-Intervenor’s Cmts. on Third Remand Results at 1; Def.’s Resp. Br. at 2.
Court No. 17-00231                                                           Page 7

                JURISDICTION AND STANDARD OF REVIEW

      The court has jurisdiction over Plaintiff’s challenge to Commerce’s scope

determination pursuant to section 516A of the Tariff Act of 1930, as amended, 19

U.S.C. § 1516a(a)(2)(B)(vi) (2012), 3 and 28 U.S.C. § 1581(c) (2012), which grant the

court authority to review actions contesting scope determinations that find certain

merchandise to be within the class or kind of merchandise described in an ADD or

CVD order. See 19 U.S.C. § 1516a(a)(2)(B)(vi); 28 U.S.C. § 1581(c) (2012). The court

will uphold Commerce’s determination unless it is “unsupported by substantial

evidence on the record, or otherwise not in accordance with law . . .” 19 U.S.C. §

1516a(b)(1)(B)(i).

                                  DISCUSSION

      Defendant argues that Commerce’s Third Remand Results are supported by

substantial evidence and are otherwise in accordance with law and asks the court to

sustain the results. Def.’s Resp. Br. at 2. Both Plaintiff and Def.-Intervenor agree

with the Third Remand Results and also ask the court to sustain the results. Pl.’s

Cmts. on Third Remand Results at 1–2; Def.-Intervenor’s Cmts. on Third Remand

Results at 1. For the following reasons, the court sustains the Third Remand Results

as supported by substantial evidence and otherwise in accordance with law.




3 Further citations to the Tariff Act of 1930, as amended, are to the relevant
provisions of Title 19 of the U.S. Code, 2012 edition.
Court No. 17-00231                                                             Page 8

       The language of an antidumping duty order dictates its scope. See Duferco

Steel, Inc. v. United States, 296 F.3d 1087, 1097 (Fed. Cir. 2002) (“Duferco”) (citing

Ericsson GE Mobile Commc’ns, Inc. v. United States, 60 F.3d 778, 782 (Fed. Cir. 1995)

(“Ericsson GE Mobile”)). Commerce’s regulations authorize it to issue scope rulings

to clarify whether a particular product is within the scope of an order. See 19 C.F.R.

§ 351.225(a). To determine whether a product is within the scope of an ADD order,

Commerce looks at the plain language of that order. See Duferco, 296 F.3d at 1097.

“[T]he first step in a scope ruling proceeding is to determine whether the governing

language is in fact ambiguous.” ArcelorMittal Stainless Belgium N.V. v. United

States, 694 F.3d 82, 87 (Fed. Cir. 2012). “If it is not ambiguous, the plain meaning of

the language governs.” Id.

       Commerce has broad authority “to interpret and clarify its antidumping duty

orders.” Ericsson GE Mobile, 60 F.3d at 782; see also King Supply Co., LLC v. United

States, 674 F.3d 1343, 1348 (Fed. Cir. 2012) (stating that “Commerce is entitled to

substantial deference with regard to its interpretations of its own antidumping

orders.”).

       In OMG, the Court of Appeals held that the Vietnam Orders were

unambiguous with respect to the importer’s anchors, that the anchors are not nails

regardless of whether they are comprised of two pieces, and that Commerce erred in

focusing its analysis on the pin component of the anchor. See OMG, 972 F.3d at 1364–

66. In Midwest III, the court ordered Commerce to reconsider its finding that
Court No. 17-00231                                                             Page 9

Midwest’s strike pin anchors are covered under the PRC Nails Order in light of OMG.

See Midwest III, 45 CIT at __, 494 F. Supp. 3d at 1341.

      For its third remand, Commerce first compares the Vietnam Orders to the PRC

Nails Order. Third Remand Results at 4–5. Commerce determines that the relevant

language of the orders (“Certain steel nails may be of one-piece construction or

constructed of two or more pieces”) is identical and thus OMG is applicable to

Commerce’s analysis of whether Midwest’s strike pin anchors are covered by the PRC

Nails Order. Id.

      Commerce then analyzes the similarity between Midwest’s strike pin anchors

to OMG, Inc.’s (“OMG”) zinc masonry anchors at issue in OMG. Id. at 5. In OMG,

the Court of Appeals found that OMG’s zinc masonry anchors were unitary articles

of commerce and must be analyzed as a single product. OMG, 972 F.3d at 1364–65.

The Court of Appeals also determined that even though OMG’s anchors require a

hammer to be installed, nails are defined by their fastening mechanism (i.e. nails are

“driven by impact through the materials to be fastened”), and OMG’s anchors are not

nails because they rely on a distinct fastening mechanism that relies not on impact

but on the “[e]xpansion of the zinc body against the interior of the pre-drilled hole.”

Id. Commerce observes numerous similarities between Midwest’s strike pin anchors

and OMG’s zinc masonry anchors and finds those similarities support the conclusion

that Midwest’s anchors are not covered by the PRC Nails Order. Third Remand

Results at 5; compare OMG, 972 F.3d at 1364–65 with Midwest II, 44 CIT __, 435 F.
Court No. 17-00231                                                          Page 10

Supp. 3d at 1265–66. None of the parties challenges Commerce’s redetermination.

See Pl.’s Cmts. on Third Remand Results at 1–2; Def.-Intervenor’s Cmts. on Third

Remand Results at 1; Def.’s Resp. Br. at 2.

      Commerce’s analysis is reasonable, supported by substantial evidence, and in

accordance with law.     The record evidence supports Commerce’s finding that

Midwest’s strike pin anchors are substantially similar to OMG’s zinc masonry

anchors and that the relevant language of the PRC Nails Order and the Vietnam

Orders is identical. Compare OMG, 972 F.3d at 1364–65; with Midwest II, 44 CIT

__, 435 F. Supp. 3d at 1265–66; and compare Vietnam CVD Order, 80 Fed. Reg. at

41,006 (citations omitted), and Vietnam ADD Order, 80 Fed. Reg. at 39,995 (citations

omitted), with PRC Nails Order, 73 Fed. Reg. at 44,961.       Therefore, Commerce

reasonably determines that pursuant to the Court of Appeals’ decision in OMG,

Midwest’s anchors are not “nails…constructed of two or more pieces” and are not

covered by the PRC Nails Order.

      All parties agree with Commerce’s determinations in the Third Remand

Results and request that the Third Remand Results be sustained. See Pl.’s Cmts. on

Third Remand Results at 1–2; Def.-Intervenor’s Cmts. on Third Remand Results at

1. Defendant notes that neither party challenges the results and asserts that the

results “comply with the court’s remand order, are supported by substantial evidence,

and otherwise in accordance with law,” and thus should be sustained. Def.’s Resp. Br.

at 2. The court agrees, and the Third Remand Results are sustained.
Court No. 17-00231                                                          Page 11

                                 CONCLUSION

      For the foregoing reasons, Commerce’s Third Remand Results are supported

by substantial evidence and comply with the court’s order in Midwest III and are

therefore sustained. Judgment will enter accordingly.


                                                   /s/ Claire R. Kelly
                                                   Claire R. Kelly, Judge


Dated:      July 12, 2021
            New York, New York
